917 F.2d 23Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Roger ZACZEK, Petitioner.
No. 90-8034.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Oct. 31, 1990.

On Petition for Writ of Mandamus.
Roger Zaczek, appellant pro se.
PETITION DENIED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Roger Zaczek, a Virginia prisoner, mailed a 42 U.S.C. Sec. 1983 complaint to the district court in April 1990 and paid the filing fee in June 1990.  However, the complaint was not promptly filed in the district court.  Zaczek brought this petition for writ of mandamus seeking an order compelling the district court to file his complaint.


2
Because the delay in the district court proceedings since payment of the filing fee has been less than six months, we hold that mandamus relief is not warranted.  Consequently, although we grant leave to proceed in forma pauperis, we deny the petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


3
PETITION DENIED.